In a proceeding pursuant to CPLR article 78, certain officials of the Village of Nissequogue, appeal from a judgment of the Supreme Court, Suffolk County, dated February 7, 1966, which granted petitioners’ application to compel the Village Clerk to issue a certificate pursuant to section 179-k of the Village Law. Judgment affirmed, with $10 costs and disbursements (Matter of Scarsdale Meadows v. Smith, 20 A D 2d 906; Matter of Levin v. Thornbury, 2 A D 2d 774; Matter of Thornwood Enterprises v. Bloom, 20 A D 2d 852). We decide this case solely on petitioners’ rights under the statute (Village Law, § 179-k). We do not pass upon the question of the necessity of compliance by petitioners with the local zoning ordinance or with other applicable ordinances and regulations. That question is not before us. Christ, Acting P. J., Brennan, Rabin and Hopkins, JJ., concur ;-Benjamin, J., dissents and votes to reverse the judgment and to dismiss the proceeding on the ground that it may not be said that the refusal to accept the plat was arbitrary.